Hurt, J.
Black Hardeman was convicted of the theft of a steer, the property of Mrs. Jennie May.
The evidence fails to show that the steer was ever in the possession of the defendant. To constitute theft there must be a fraudulent taking by some person. In this case the defendant did not take the animal, nor did Galvin Wear, to whom defendant sold the animal; and if Wear had taken the property, his taking would not have been fraudulent, but honest, he having bought and paid for it, and received the bill of sale for the steer.
This steer, running on the range all the while, was not taken fraudulently or otherwise by any person; hence there was no theft.
The judgment is reversed and the cause remanded.